Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus/method/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/31/2022.
Applicant's election with traverse of Group I, Species 1a, 2a, 3a, 4a, 5a, 6b in the reply filed on 5/31/2022 is acknowledged.  The traversal is on the ground(s) that searching the additional inventions/species does not pose undue burden.  This is not found persuasive because the different inventions/species have different structural requirements/configurations which will require a different field of search and may necessitate different search strategies/queries (see MPEP 808.02, “Establishing Burden”).
The requirement is still deemed proper and is therefore made FINAL.

Examiner has also withdrawn claims 7-8, & 10 as pertaining to a non-elected species.  Claim 7 recites various proximity sensor(s) which would be alternatives to the electrical conductors, but the elected embodiment of Applicant’s Figures 8-11 uses electrical conductors which are already recited in claim 1.  Claim 8 appear to pertain to a wireless species, but the elected embodiment pertaining to Applicant’s Figures 8-11, which uses electrical conductors which are electrically bridged and appears to conflict with any form of wireless signal interaction (e.g. electrical conductors relying on bridging contact vs. wireless using non-contact sensing) (refer to Applicant’s election of Species 1a.  See Applicant’s specification, [0062]-[0065]).  Claim 10 appears to pertain to Applicant’s Figure 13 embodiment using a magnetic sensor/switch (refer to Species 1c).  

Claims 1-4, 9, 11-20 will be examined on the merits.  

Examiner’s Comment
Examiner notes that prior art rejections were not applied to claims 12 & 15.  Examiner notes the 112(b) rejection of claim 12, and the obvious double patenting rejection applied to both.  

Claim Objections
Claim 12 objected to because of the following informalities:  “and electrically coupled” on line 9 should be “and are electrically coupled”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in claim 12 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites “the manifold is coupled to a rack disposed in the wash tub” on lines 1-2, and “the manifold is configured to mate with a port disposed on a wall of the wash tub” on lines 4-5.  Examiner considers it ambiguous as to whether the rack and port are positively recited or an intended application of the manifold.  Examiner considers this must be more clearly rephrased.  For instance, if Applicant is intending to assign the rack and port to the dishwasher, an example of rephrasing would be “the dishwasher….further comprising a rack”).    



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 11, 13-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20120138110, “Chen”) in view of Poyner et al. (US 20100126526, “Poyner”).  
Chen teaches a dishwasher comprising the following of claim 1 except where underlined

For Claim 1:
A dishwasher, comprising: 
a wash tub (see Figures 1-5, wash tub 14); 
a pump configured to recirculate fluid within the wash tub (see Figures 1-5, pump assembly 32); 
a controller electrically coupled to the pump (see Figure 2, controller 49.  [0049]); 
a manifold including a fluid inlet in fluid communication with the pump and a docking port in fluid communication with the fluid inlet (see Figures 1-5, auxiliary manifolds 180, 280, 380, fluid inlets 182, 282); 
a dock detector coupled to the docking port and configured to detect docking of a spray device connector to the docking port (see Figures 1-5, sensor 74, auxiliary sprayers 160, 290, 360A-360C.  [0034]-[0035]).  Examiner notes that the spray device connector as recited is an intended use/application of the dock detector and not positively recited of the dishwasher (see MPEP 2114, “MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART”); and 
first and second electrical conductors extending along the manifold between the fluid inlet and the docking port, the first and second electrical conductors formed or mounted on the manifold, and the first and second electrical conductors electrically coupled to the dock detector to communicate an electrical signal between the dock detector and the controller to indicate when the spray device connector is docked to the docking port.

Chen does not teach the dock detector specifics of claim 1, or the electrical conductors.  
Chen teaches sensor(s) 74 being applied to fluid outlets 52 (e.g. they are applied to the auxiliary supply conduit(s) 50, 150, 250, & 350) to detect docking of auxiliary sprayers 160, 290, 360A-360C, rather than being applied to the auxiliary manifolds 180, 280, 380 to detect docking of the auxiliary sprayers 160, 290, 360A-360C.  Examiner however, considers it would be obvious to apply sensor(s) 74 to the outlets of auxiliary manifolds 180, 280, 380 so as to further sense the docking/coupling of the auxiliary sprayers 160, 290, 360A-360C to the auxiliary manifolds 180, 280, 380.  Chen teaches an objective of the controller using the sensor(s) is to determine whether an auxiliary sprayer is fluidly coupled to the liquid recirculation system per [0034]-[0035], and applying sensors to the fluid outlets 181, 281, 381 of the auxiliary manifolds 180, 280, 380 would predictably detect whether any auxiliary sprayers are coupled to the auxiliary manifold.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen and more particularly to further apply sensors to the fluid outlets of the auxiliary manifolds so as to detect whether an auxiliary sprayer is fluidly coupled.  

Modified Chen teaches applying sensor(s) to the outlets of the auxiliary manifold(s) 180, 280, 380 to detect docking of the auxiliary sprayers 160, 290, 360A-360C.  
Modified Chen does not teach the electrical conductors.  
 
Examiner however, considers it well-known in the art to sense docking of dishwashing elements such as racks by using electrical contacts which are bridged by the docking element and refers to Poyner (see Poyner’s Figures 8-9, wire 116, washing apparatus 118, control device 122, electrical circuit 138b, contacts 146, open area 148.  [0036]).  Poyner’s wire 116 functions as an electrical bridge between contacts 146.  Replacing Chen’s sensor with an electrical sensor as taught by Poyner to detect the docking of lower dish rack 26 with tub outtake 80 by applying contacts at/proximate to tub outtake 80 and applying an electrical bridge to lower dish rack 26 would constitute a simple substitution of docking sensors (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”).     
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen and more particularly to replace Chen’s sensor for dock detection with an electrical sensor as taught by Poyner which relies on inserting an electrical bridge between two contacts because said modification constitutes a simple substitution of dock detection sensors.  

Modified Chen would teach the first and second electrical conductors, but not necessarily that they would extend along the manifold between the fluid inlet and the docking port (e.g. the applied electrical contacts extend between fluid inlets 182, 282 and fluid outlets 181, 281, 381) as recited in claim 1.  
Examiner however, considers shifting the positioning of the applied electrical contacts to be placed between the fluid inlets 182, 282 and the fluid outlets 181, 281, 381 of the auxiliary manifolds 180, 280, 380 constitutes an obvious rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”).  So long as the applied contacts of Poyner are placed proximate the fluid outlets 181, 281, 381, Examiner does not consider placement of the contacts between the fluid inlets and fluid outlets as well as extending therebetween as changing operation of the device absent further evidence of criticality.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen and more particularly for the applied electrical contacts to be located and extend between fluid inlets 182, 282 and fluid outlets 181, 281, 381 because said modification constitutes an obvious rearrangement of parts.  

Modified Chen teaches claim 1.
Modified Chen also teaches the following:

For Claim 4:
The dishwasher of claim 1, wherein the dock detector includes a continuity detector that electrically couples the first and second electrical conductors to one another when the spray device connector is docked to the docking port (refer to claim 1 rejection in view of Poyner.  see Chen’s [0034]-[0035]).

For Claim 9:
The dishwasher of claim 1, wherein the manifold includes a fluid conduit, wherein the docking port is disposed on the fluid conduit, and wherein the first and second electrical conductors extend along the fluid conduit (refer to claim 1 rejection regarding rearrangement of parts.  See Chen’s Figures 1-5, auxiliary manifolds 180, 280, 380, fluid outlets 181, 281, 381).  The body of the manifolds 180, 280, 380 is effectively a fluid conduit, and this body is coupled with fluid outlets 181, 281, 381 (docking ports).   Examiner refers to claim 2 regarding the rearrangement of parts regarding “extend along”.

For Claim 11:
The dishwasher of claim 9, wherein the first and second electrical conductors are formed on an inner or outer surface of the fluid conduit (refer to claim 1 rejection in view of Poyner).  Poyner teaches applying electrical contacts which are to bridged by the object to be inserted/docked.  One of ordinary skill in the art would consider the contacts to be applied proximate the fluid outlets 181, 281, 381 (e.g. on the body forming the fluid conduit of the manifold) since this is where the auxiliary sprayers 160, 290, 360A-360C are being inserted.


For Claim 13:
The dishwasher of claim 1, wherein the manifold is supported on a rack and further includes (see Chen’s 1-5, racks 126, 226, 326, auxiliary manifolds 180, 280, 380.  [0044]): 
a plurality of docking ports in fluid communication with the fluid inlet, the plurality of docking ports disposed at a plurality of locations in the rack (see Chen’s Figures 1-5, fluid outlets 181, 281, 381); 
a plurality of valves respectively coupled to the plurality of docking ports, each valve configured to seal the respective docking port when the respective docking port is unused (see Chen’s Figures 1-5, valves 187, 287, 387.  [0043]); and 
a plurality of dock detectors respectively coupled to the plurality of docking ports and configured to detect docking of a spray device connector to the respective docking ports (refer to claim 1 rejection.  see Chen’s [0035]).  Chen already teaches applying a plurality of sensors 74 at various fluid outlets 52 such that the modification would include applying the sensors to fluid outlets 181, 281, 381.

Modified Chen teaches claim 13.
Modified Chen does not teach the following:

For Claim 14:
The dishwasher of claim 13, wherein the plurality of dock detectors are electrically coupled to the first and second electrical conductors, and wherein the controller is configured to determine when the spray device connector is docked to any of the plurality of docking ports.

Examiner however, considers said limitation is the result of a duplication of parts of the number of gaps to be bridged (see MPEP 2144.04, “Duplication of Parts”).  Poyner teaches the application of a single gap or open area that is to be bridged (see Poyner’s Figures 8-9, wire 116, washing apparatus 118, control device 122, electrical circuit 138b, contacts 146, open area 148.  [0036]).  Duplicating the number of “open areas” to be bridged as part of the sensor would be a predictable alternative manner of detecting docking of Chen’s auxiliary sprayers (albeit this would be detecting whether a complete set of auxiliary sprayers would be docked as opposed to an individual auxiliary sprayer).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen and more particularly to increase the number of open areas between the contacts because said modification is an obvious duplication of parts.  

For Claim 16:
The dishwasher of claim 13, wherein each of the plurality of dock detectors is electrically coupled to the controller using at least one dedicated electrical conductor, and wherein the controller is configured to determine to which of the plurality of dock detectors the spray device connector is docked (see Chen’s [0035]).  Chen teaches using distinct sensor(s) for the various fluid outlets such that when further applied to the fluid outlets 181, 281, 381 of the manifolds 180, 280, 380, the expectation that the applied electrical contacts would be distinctly coupled with the controller.

For Claim 17:
The dishwasher of claim 13, wherein the manifold further includes at least one electrical component associated with a first docking port among the plurality of docking ports and configured to communicate a signal to the controller, and wherein the controller is configured to determine that the spray device connector is docked to the first docking port based upon the signal communicated by the at least one electrical component (refer to claim 1 rejection in view of Poyner).

For Claim 18:
The dishwasher of claim 1, wherein the docking port is configured to couple with a plurality of different types of spray devices, and wherein the dock detector is configured to determine a spray device type when the spray device connector is docked to the docking port (refer to claim 1 rejection.  see Chen’s Figures 1-5, auxiliary sprayers 160, 290, 360A-360C).  Examiner notes that the spray devices are intended use (see MPEP 2114), and Chen discloses various types of auxiliary sprayers in Figure 5.  The dock detector is configured to determine a spray device type having an electrical bridge.

For Claim 19:
The dishwasher of claim 1, wherein the first and second electrical connectors are configured to supply electrical power to the spray device connector when the spray device connector is docked to the docking port to control a motor, valve or electrical circuit of a spray device (refer to claim 1 rejection in view of Poyner.  see Chen’s [0034]).  Poyner teaches forming an electrical circuit such that the auxiliary sprayer 160, 290, 360A-360C would form a circuit with the contacts applied at/proximate the fluid outlets 181, 281, 382.  Additionally, Chen teaches controlling a diverter.

For Claim 20:
The dishwasher of claim 1, wherein the controller is configured to poll the dock detector to determine whether the spray device connector is docked to the docking port and control at least one wash cycle parameter during a wash cycle in response to determining that the spray device connector is docked to the docking port (see Chen’s [0035]. Refer to “during the cycle of operation”).


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20120138110, “Chen”) in view of Poyner et al. (US 20100126526, “Poyner”) as applied to claim 2 above, and further in view of Palfy et al. (US 20040118427, “Palfy”).  
Modified Chen teaches claim 2.
Modified Chen also teaches the following of claim 3 except where underlined:

For Claim 2:
The dishwasher of claim 1, wherein the dock detector comprises first and second conductive pads respectively and electrically coupled to the first and second electrical conductors, wherein the first and second conductive pads are disposed proximate the docking port and electrically isolated from one another when no spray device connector is docked to the docking port, and wherein the first and second conductive pads are electrically coupled to one another when the spray device connector is docked to the docking port, and wherein the spray device connector includes one or more conductive surfaces configured to mate with each of the first and second conductive pads when the spray device connector is docked to the docking port (refer to claim 2 rejection in view of Poyner.  see Poyner’s Figures 8-9, wire 116, washing apparatus 118, control device 122, electrical circuit 138b, contacts 146, open area 148.  [0036]).  Examiner notes that while Poyner teaches the application of an electrical bridge (e.g. wire 116) to the docking element, the spray device connector is an intended use and not positively recited of the dishwasher.

Poyner teaches electrical contacts but does not teach “pads” per se.  
Examiner however, considers electrical contact pads as well-known in the cleaning arts and refers to Palfy, who uses electrical contact pads for completing a circuit in detecting the docking/insertion of a micro-motor into a holding frame (see Palfy’s Figure 1a, conductors 52 & 56, electrical contact pads 89A & 89B.  [0054]-[0056], [0059]-[0061]).  Palfy appears to teach conductors leading to/from the pads.  Using “pads” for the ends of modified Baldwin’s electrical contacts would yield a predictable variation thereof (see (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen and more particularly for the applied electrical contacts to be pads because said modification would yield a predictable variation of Chen in view of Palfy’s usage of electrical contact pads to detect docking/insertion.  

Modified Chen teaches claim 2.
Modified Chen does not teach the following:

For Claim 3:
The dishwasher of claim 2, wherein the first and second conductive pads are disposed in a common plane and circumscribe an opening of the docking port, and wherein the one or more conductive surfaces of the spray device connector include an annular conductive surface that mates with the first and second conductive pads when the spray device connector is docked to the docking port.

Examiner however, considers the particular configuration as recited in claim 3 to be an obvious rearrangement of parts of the applied electrical contacts as taught by Poyner (further modified to be pads in view of Palfy) (see MPEP 2144.04, “Rearrangement of Parts”).  Shifting the position of the contacts about Chen’s fluid outlets 181, 281, 381, so long they have a gap to accommodate the corresponding electrical bridge from the inserted rack, would predictably result in detecting the docking of the rack.  Examiner requires further evidence of criticality of this arrangement.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen and more particularly to apply the pads in the recited circumscribed fashion because said modification is an obvious rearrangement of parts which would predictably still result in detecting docking of the auxiliary sprayers 160, 290, 360A-360C via the completion of the circuit by the electrical bridge.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9, 11-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 12-17, 20-22 of U.S. Patent No. 10561296. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 10, 12-17, 20-22 appear to read on pending claims 1-4, 9, 11-20 with the exception of the limitation of the “the first and second electrical conductors formed or mounted on the manifold”.   Examiner however, considers shifting the positioning of the electrical conductors to be on the manifold as opposed to merely “along” the manifold would be an obvious rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”).  
Examiner further notes if rearrangement of parts above is argued, claim 12 of the patent appears to require all the limitations of pending claims 1 & 12, including the first and second electrical conductors being formed/mounted on the manifold (the fluid conduit is part of the manifold) of pending claim 1, as well as the various limitations (e.g. loading/washing positions) of pending claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718